Case 1:20-cv-08042-PKC Document 26-6 Filed 05/18/20 Page 1 of 2




      EXHIBIT 3
                  Case 1:20-cv-08042-PKC Document 26-6 Filed 05/18/20 Page 2 of 2

                                                             corcoran                                                             ®

130 East End Avenue, II PHB
COOP I FOR SALE

Upper East Side
Between East 85th Street & East 86th Street
WEB ID: 5922571



$7,995,000
SEE MORE




                            4 BEDS       4 BATHS       2900 APPROX. SOFT         PRE-WAR        BUILT 1929




The Details

ABOUT 130 EAST END AVENUE, #PHB


This is perhaps the most romantic river penthouse on the Upper East Side, once owned and occupied by Irving Berlin. It's a sprawling
three plus a library/four bedroom duplex in mint condition with floor-toA¢ACA"ceiling glass doors highlighting the breathtaking
terraces and views of the East River and way beyond. Huge terraces surround the entertaining floor providing superb indoor/outdoor
liv...

SEE MORE +




                                                Interested? Let's talk.
                                        1 2 1 SAVE LISTING                 CONTACT AGENT
